Thomas, J.
In this cause the appellee, James McNeil, has filed a motion in this court to dismiss the appeal of the Miami Town Company, appellant, and also to strike certain papers from the files; one of the grounds relied on by the appellees for a dismissal being that the transcript in this cause was filed in this court ‘more than ninety days after the prayer for appeal had been made in the lower court, and the appeal granted.” It appears from the record of this cause which has been filed in this court that an appeal was granted on April 8, 1897, from the judgment and decree of the trial court to this court. The authenticated copy of the record was filed with the clerk of this court on December 15, 1897. The record of this court does not disclose that the appellant ever made an application for'an order to extend the time in which to file such copy of the record, or that the time ever was extended. Section 1271 of Mansfield’s Digest reads as follows: ‘‘It shall be the duty *520of the appellant to file in the clerk’s office of the supreme court, within ninety days after the appeal or writ of error is granted, an authenticated copy of the record, otherwise his appeal or writ of error shall be dismissed; but the supreme court may for cause shown extend the time for filing such copy. ’ ’, The motion of the appellee is sustained, and the appeal of the Miami Q’own Company is dismissed, at its cost.
Clayton and Townsend, JJ., concur.